Citation Nr: 0404277	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the mid-back, Muscle Group XXI, currently 
assigned a 10 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran had active service from January 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina, Regional 
Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

A motion to advance this case on the docket was granted, 
based on the veteran's age.


REMAND

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  

In this case, reportedly phone notice of the VCAA was 
provided.  It is not clear that the notice was sufficient 
under Quartuccio, supra.  As such, there needs to be 
additional notice to assure that such notice is sufficient.  
The Board cannot correct such notice.  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

On the merits, the veteran has reported some treatment from 
private physicians.  While some records were obtained, it is 
not clear that records since the June 2000 exam have been 
requested, nor is it clear that the veteran was notified of 
the need for such records.

In addition, the appellant has taken issue with the last 
examination.  Just to be sure all findings can be reconciled, 
additional examination will be undertaken.  It is noted that 
on the first examination since separation from service, some 
adherence of the scar to muscle group XXI was noted.  This 
was not noted on the more recent examination.  No reference 
was made to any adherence.  This matter should be clarified. 

Here, the RO has not provided the veteran comprehensive 
notice of the VCAA.  This is a violation of Quartuccio, 
supra.  The Board may not proceed with appellate review 
without correcting this procedural deficiency. 

Accordingly, the case is REMANDED to the RO for the 
following: 

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  The RO should 
ensure that the veteran has been 
properly advised of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence 
that the veteran is expected to 
provide.  The notice provided should 
also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio, 
supra.  Specifically, notice should 
include instructions to the appellant 
and his representative to submit, or 
make arrangements for the RO to obtain 
any records of recent medical 
treatment to the mid-back.  They 
should provide information concerning 
names, addresses, and approximate 
dates of treatment.  To the extent VA 
treatment is noted, the RO should 
obtain those records.  To the extent 
there is an effort to obtain VA or 
private records that is unsuccessful, 
that should be noted in the claims 
folder.

2.	Thereafter, if needed, the veteran 
should be scheduled for an appropriate 
VA examination regarding the current 
symptomatology related to his service-
connected residuals of a shell 
fragment wound, moderate, Muscle Group 
XXI.  The claims folder should be made 
available to the examiner for review 
prior to the examination.  After 
reviewing the claims file and 
examining the veteran, the examiner 
should describe all symptomatology 
related to the service connected 
residuals of a shell fragment wound of 
Muscle Group XXI, if any.  It should 
be specifically indicated whether 
there is any adherence of residual 
scarring to the underlying muscle 
group.

3.	After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, and provided the 
provisions of the VCAA have been 
fulfilled, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case (SSOC).  

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




